Opinion issued August 29, 2002
 








In The
Court of Appeals
For The
First District of Texas



NO. 01-01-01061-CR



HENRY ALLEN BOSLEY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 789614



O P I N I O N
	Appellant, Henry Allen Bosley, was indicted for the offense of aggravated assault
with one enhancement--a prior conviction for burglary of a building.  Appellant pleaded no
contest, without an agreed recommendation, to the offense of aggravated assault.  The trial
court deferred adjudication of guilt and placed appellant on deferred adjudication community
supervision.  Appellant violated the terms of his community supervision, and the State filed
a motion to adjudicate guilt.  Appellant signed a stipulation of evidence and waived the
appearance, confrontation, and cross-examination of witnesses.   Appellant pleaded true to
the State's motion to adjudicate guilt, with an agreed punishment recommendation of four
years in prison and a $500 fine.  The court adjudicated appellant's guilt and assessed
punishment in accordance with the State's recommendation.
	Counsel has filed a brief stating his opinion that the appeal is frivolous.  The brief
meets the minimum requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396,
1400 (1967) by presenting a professional evaluation of the record and stating why there are
no arguable grounds of error on appeal.  See Gainous v. State,  436 S.W.2d 137, 138 (Tex.
Crim. App. 1969).
	Counsel certifies that the brief was delivered to appellant, who was advised he had a
right to file a pro se response.  Counsel's motion to extend the deadline for appellant to file
a pro se response was granted.  The 45-day extension has elapsed, and appellant has not filed
a pro se response.
	We have reviewed the record and counsel's brief.  We hold there are no arguable
grounds for appeal.  We affirm the judgment and grant counsel's motion to withdraw.  See
Stephens v. State, 35 S.W.3d 770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.).
PER CURIAM

Panel consists of Justices Hedges, Taft, and Nuchia.
Do not publish.  Tex. R. App. P. 47.4.